 

Case 2:18-cv-02207-|\/|AK Document 33 Filed 10/17/18 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

NICHOLAS J. WRIGHT, on behalf of himself
and all others similarly situated

v. : Civil Action No. 18-2207

RISTORANTE LA BUCA, INC. d/b/a/
RISTORANTE LA BUCA, JEANIE GIULIANI,
ANTHONY GIULIANI, and DOE DEFENDANTS :
l-lO '

 

DEFENDANT RISTORANTE LA BUCA, INC., d/b/a/
RISTORANTE LA BUCA’S ANSWER TO PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT PURSUANT TO FED.R.CIV.P. 56
Defendant, Ristorante La Buca, having timely provided its Initial Disclosures pursuant to
Fed.R.Civ.P. 26(a), responded fully to Plaintiff’ s Omnibus Discovery Requests and having its

corporate designee sit and complete a deposition pursuant to Fed.R.Civ.P. 30(B)(6), offers no

formal response to PlaintifF s Motion for Summary Judgment.l

 

10-17-2018 /s/ RICHARD J. GIULIANI
DATE RICHARD J. GIULIANI, ESQUIRE
Attorney for Defendants
Identification No. 76358
The Bell Atlantic Tower

1717 Arch Street - Suite 364()
Philadelphia, PA 19103

(215) 569-9002
RICHGIULIANI@COMCAST.NET

 

1 lt should be noted that Plaintiff s Motion for Summary Judgment is directed only to the
corporate defendant, and not to either of the individual defendants

 

Case 2:18-cv-O2207-|\/|AK Document 33 Filed 10/17/18 Page 2 of 2

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

NICHOLAS J. WRIGHT, on behalf of himself
and all others similarly situated

v. : Civil Action No. 18-2207

RISTORANTE LA BUCA, INC. d/b/a/
RISTORANTE LA BUCA, JEANIE GIULIANI,
RICHARD GIULIANI, and DOE DEFENDANTS
1-10

 

CERTIFICATE OF SERVICE

l hereby certify that l am serving the attached document on the Plaintiff, Nicholas J.
Wright, via electronic filing as follows:

Arkady Eric Rayz, Esquire

1051 County Line Road, Suite A
Huntingdon Valley, PA 19006
Attorney for Plaintiff

Gerald D. Wells, Esquire

2200 Renaissance Blvd. - Suite 275
King of Prussia, PA 19406
Attorney for Plaintiff

Respectfully submitted,

DATED: October 17, 2018 /s/ RICHARD J. GIULIANI

RICHARD J. GIULIANI, ESQUIRE
Attorney for Defendants

